Citation Nr: 0514634	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  02-06 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a left shoulder injury.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the lumbosacral spine.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the cervical spine.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from April 1987 to May 2000, 
as well as over 13 years of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), that granted service connection for 
residuals of a left shoulder injury, evaluated as 20 percent 
disabling, and for degenerative joint disease of the 
lumbosacral and cervical spine, evaluated as 10 percent 
disabling.   Thereafter, it appears that jurisdiction of the 
case was transferred to the RO in Reno, Nevada.  

This matter was previously before the Board in July 2003, 
when it was remanded for additional development.  In 
September 2004, the RO awarded separate 10 percent ratings 
for degenerative changes of the lumbar and cervical spine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As indicated above, this case was previously before the Board 
and remanded in July 2003.  At that time, it was noted that a 
Deferred Rating Decision dated June 21, 2002 indicated that 
the veteran had been scheduled for VA examination of his left 
shoulder and spine in April 2003.  The Board directed the RO 
to obtain any report(s) of examination so that it may be 
associated with the veteran's claims folder.  A handwritten 
note on the Board's remand states that this report was 
already associated with the claims folder.  However, no such 
VA examination report is of record.  In this regard, the 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, while the Board regrets additional delay, the case 
must again be remanded before the Board may properly proceed 
with appellate review.

Additionally, as the veteran has not undergone recent VA 
examination, and the Board is of the opinion that a thorough 
and  contemporaneous VA examination is warranted so that the 
nature and current severity of the veteran's service-
connected left shoulder, cervical spine and lumbar spine 
disabilities can be ascertained.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  Clarify whether or not the veteran did 
in fact undergo VA examination of his left 
shoulder and spine in April 2003, as 
indicated in the Deferred rating Decision 
dated June 21, 2002.  If so, make 
arrangements to obtain a copy of this 
examination report and associate it with 
the claims folder.  

2.  After the foregoing development has 
been accomplished to the extent possible, 
schedule the veteran for a VA orthopedic 
examination.  Any indicated tests, 
including X-rays or neurological studies, 
should be accomplished.  The claims folder 
must be made available to the examiner; 
the examiner should indicate in the 
examination report that the claims folder 
was reviewed.  

The examiner should identify all residuals 
attributable to the veteran's service-
connected left shoulder disorder and 
degenerative changes of the cervical spine 
and lumbar spine.

The examiner should note the range of 
motion for the left shoulder, cervical 
spine, and lumbar spine.  Whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is 
likely to be additional range of motion 
loss due to any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination. The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or 
when the left shoulder, cervical spine, or 
lumbar spine is used repeatedly.  All 
limitation of function must be identified.  
If there is no pain, no limitation of 
motion and/or no limitation of function, 
such facts must be noted in the report.

The examiner should specifically document 
whether there is any ankylosis of the 
spine.  The examiner should also identify 
any orthopedic and neurological findings 
related to the service-connected spine 
disabilities and fully describe the extent 
and severity of those symptoms.  

The examiner should document the number of 
weeks, if any, during the past 12 months, 
that the veteran has had "incapacitating 
episodes," defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician."  

Are there persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief?  Are there recurring 
attacks, with intermittent relief?

The examiner should also state whether 
there is any muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; osteoarthritic changes; 
narrowing or irregularity of joint space; 
abnormal mobility on forced motion; 
listing of the spine; or positive 
Goldthwait's sign.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.

4.  Finally, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  The RO should consider all the 
evidence of record to determine whether 
the facts show that the veteran is 
entitled to a higher disability rating for 
his service-connected left shoulder, 
cervical spine and lumbar spine 
disabilities at any period of time since 
his original claim.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
decision remains adverse to the veteran, 
furnish him a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



